Citation Nr: 1114239	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-11 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a bilateral foot disorder, diagnosed as hammertoes.

3.  Entitlement to service connection for a low back disorder, to include consideration of a temporary 100 percent evaluation  under 38 C.F.R. § 4.30.

4.  Entitlement to service connection for left shoulder tendonitis, to include consideration of a temporary 100 percent evaluation under 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and D.F.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.  He also had reserve service from October 1987 to July 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2011, the Veteran testified before the undersigned in Washington, DC.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After reviewing the claims file, the Board finds that all claims on appeal must be remanded for further development.  The Veteran contends that all of his claimed disabilities stem from injuries incurred during his reserve service, including active duty for training.

Reserve service records dated in July 1997 show that the Veteran complained of acute left knee joint pain.  He had stepped in a foot hole while running and heard a pop.  He had a scope done approximately six months ago and was status post meniscus tear.  The provisional diagnosis was internal knee joint derangement.  July 1997 Individual Sick Slips noted that the Veteran's injury was in the line of duty and that he injured it while participating in Active Duty for Training.  In January 1999, the Veteran was given a permanent profile.  He was to avoid any activity that would place unreasonable physical exertion on his left knee.  During his January 2011 hearing, the Veteran indicated that he injured his knee in 1997 during active duty for training.  He was subsequently treated for a torn meniscus and contends that this stems from the same disability.  

With regard to the Veteran's feet, the Board notes that the October 1971 separation examination report shows that the Veteran had flat feet.  There is no entrance examination report of record.  On his October 1987 Report of Medical History, the Veteran indicated that he had a history of broken toes.  A May 1989 service record shows that the Veteran had recurrent hallux valgus.  A December 1990 service record shows that the Veteran complained of pain in his right foot where he had his toes surgically broken.  He stated that it was due to wearing boots.  In an October 1992 written statement, S.T., D.P.M., indicated that the Veteran had been under his care since 1986 for numerous foot problems.  He had undergone several surgical procedures on both feet.  In July 2008, the Veteran underwent VA examination for his feet.  He indicated that his hammer toes and pes planus had existed since 1970.  It was not due to injury or trauma.  He indicated that he first underwent surgery in 1974.  Following examination and x-rays, the diagnoses were pes planus and hallux valgus of each foot.  In January 2011, the Veteran testified that his having to wear military boots, standing, and marching caused his bilateral foot disorders.

A July 2005 Individual Sick Slip shows that the Veteran complained of lower back pain that was incurred in the line of duty.  An April 2006 private treatment record shows that the Veteran had been working and lifting things at work when he turned and felt a strain in the middle of his lower back.  The diagnosis was back pain and spasm.  In a December 2010 written statement, P.M., M.D. indicated that he first saw the Veteran in 2007 for complaints of back and hip pain.  As the Veteran's surgeon, Dr. M opined that it was at least as likely that the Veteran's diagnosed lumbar spondylosis was a result of his service.  During his January 2011 hearing, the Veteran testified that, in 2004, he took part in moving offices along with his battalion.  He described that he injured his back while moving a metal desk.  He stated that he went to Portsmouth Naval Hospital for treatment.  A year later, he saw his private doctor.  

A May 1989 service record shows that the Veteran complained of left shoulder pain.  He denied direct trauma, and the pain had been present for less than three weeks.  An August 1989 service record shows that the Veteran complained of left shoulder pain.  He stated that he had pinched a nerve earlier this year.  A December 1989 service record shows that the Veteran complained of intermittent left trapezoid pain.  The diagnosis was left trapezoid muscle spasms.  In a June 2010 written statement, J.S., M.D., indicated that he had been treating the Veteran for several years for his shoulder problems.  Dr. S opined that it was certainly within a reasonable degree of medical certainty to say that it was possible that the activities pursued for many years working for the military could have been possibly related to the onset of these symptoms.  During his January 2011 hearing, the Veteran indicated that he injured his shoulder in Fort Benning.

The Board finds that the evidence shows that, for all four of the Veteran's claimed disabilities, a VA examination and opinion is needed.  There is documentation of injury or treatment for all claimed disabilities in the Veteran's service treatment records and evidence of current diagnoses.  The Veteran has testified as to the etiology of each disorder, relating each one to active service or active duty for training.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Here, the Board finds that this threshold has been met.

The Board finds that the June 2010 and December 2010 opinions from the Veteran's private physicians are inadequate.  First, the opinion provided by Dr. S in June 2010 is speculative.  Second, Dr. M provided no rationale for his conclusion that the Veteran's back disability was the result of service.  There is no opinion of record with regard to the Veteran's feet; however, the Board finds that, given the evidence of record, one must be obtained.

Finally, the Veteran indicated during his January 2011 hearing that he had injured his back while on active duty for training in 2004 and had been sent to Portsmouth Naval Hospital for treatment.  While the Veteran submitted one record from Portsmouth Naval Hospital, dated in July 2005, there are no records from 2004, and there is no evidence that the RO attempted to obtain any records from the Portsmouth Naval Hospital.  This should be remedied on remand.  Furthermore, the Veteran noted during his January 2011 hearing that he had received treatment from Dr. Mann and Dr. Shaffer.  In an October 1992 written statement, Dr. Taubman indicated that he had treated the Veteran for his feet since 1986.  However, treatment records associated with the claims file begin in 1997.  As such, on remand, the Veteran should be asked to provide a release for each treatment provider, so that the RO can request these pertinent records.

Accordingly, the case is REMANDED for the following action:

1.  Request all records, dated in 2004, pertaining to the Veteran, from the Portsmouth Naval Hospital.

2.  Request that the Veteran provide a release for all records from the following treatment providers: Dr. Mann, Dr. Shaffer, and Dr. Taubman.  If the Veteran provides a release, request and obtain all available medical records from these providers.

3.  Arrange for the Veteran to undergo VA examination.  The Veteran's claims file should be made available to the examiner for review in conjunction with the examination.

With regard to the Veteran's claimed disabilities of the left knee, bilateral feet, low back, and left shoulder, the examiner is asked to identify whether there is a diagnosed disability associated with each of these claims.

For each diagnosed disability, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that each disability had its onset in or is medically related to service, including periods of active duty for training.

The examiner is asked to specifically review records showing the Veteran injured his left knee in July 1997, his low back in June 2005, and his left shoulder in May 1989.

Furthermore, the examiner is asked to comment on the finding that the Veteran had flat feet upon separation from active service and whether that is related to any currently diagnosed right foot disorder.

The examiner is also asked to consider the Veteran's assertions with regard to medical history and symptomatology.

A rationale should be provided for all opinions given.

4.  Readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


